PIATT, District Judge.
If such a situation exists, as suggested by counsel for the executrix, it would seem that the referee in charge of the matter in Fairfield count}' is the proper party to address. He is competent to take care that the bankrupt shall not use the creditors of the estate as stool pigeons. After a trustee on the estate opened April 2d shall have been appointed, he cannot go into the state courts without authority. It is not understood that the order reopening the estate can be construed as containing such authority. So far as the court is now concerned', it appears that certain property had been transferred by the bankrupt, prior to his adjudication; that it was.omitted from his schedules and made no part in the settlement of his estate; that since such settlement facts have been discovered which lead creditors to believe that the transfer was fraudulent. They cannot act, without the estate shall be opened and a trustee elected. As the first step in such process, and an indispensable one, the court ordered the estate reopened, upon affidavit, on April 2d. Beyond that reopening, the matter rests for a lime under the supervision and control of an exceedingly efficient referee. I am of the opinion that the showing at the ex parte hearing was proper and sufficient to support the order.
The petition of Margaret E. Mooney, executrix, asking for a reopening of the order of April 2, 1906, is dismissed. No action will be taken at present regarding costs.